 

Exhibit 10.1
 
NOMINATION AND STOCKHOLDERS AGREEMENT
 
THIS NOMINATION AND STOCKHOLDERS AGREEMENT (this “Agreement”) is made and
entered into as of April 23, 2011, by and among Express, Inc. (the “Company”),
Multi-Channel Retail Holdings LLC - Series G, a Delaware limited liability
company (“MCRH”), Golden Gate Capital Investment Fund II, L.P., Golden Gate
Capital Investment Fund II-A, L.P., Golden Gate Capital Investment Annex Fund
II, L.P. (collectively, the “GGC Funds” and, together with MCRH, “GGC” ), and
Joshua Olshansky (the “Nominee”).
 
WHEREAS, Express Parent LLC, a Delaware limited liability company (“Parent”),
MCRH (as successor in interest to Express Investment Corp., a Delaware
corporation (“EIC”)), Limited Brands Store Operations, Inc., a Delaware
corporation (“LBSO”), and EXP Investments, Inc., a Delaware corporation (“EXP”
and together with LBSO, “Limited”) are parties to that certain Stockholders
Agreement dated May 12, 2010;
 
WHEREAS, the Stockholders Agreement sets forth certain rights and obligations of
Limited and MCRH, including, but not limited to, the right of the GGC Funds to
nominate certain persons to the Board subject to certain conditions;
 
WHEREAS, by reason of the conversion of Parent to a Delaware corporation named
Express, Inc., the Company is the successor-in-interest to Parent;
 
WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”) among the Company, EIC, Express Management Investors Blocker, Inc.,
a Delaware corporation (“EMIB”), Express Management Investors LLC, a Delaware
limited liability company (“EMI”, and together with EIC and EMIB, the “Merged
Entities”), Multi-Channel Retail Holdings LLC - Series G, a Delaware limited
liability company (“MCRH”), and Express Holding, LLC, a Delaware limited
liability company, the beneficial owners of the Merged Entities, including MCRH,
received shares of Common Stock of the Company in connection with the mergers
contemplated therein (the “Mergers”);
 
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Stockholders Agreement; and
 
WHEREAS, the parties hereto desire to enter into this Agreement to set forth
certain rights and obligations of the Company, MCRH, the GGC Funds and the
Nominee.
 
NOW, THEREFORE, the parties to this Agreement agree as follows:
 
1.    Stockholders Agreement; Board Nomination Rights.
 
(a)The Company, MCRH and the GGC Funds agree that, notwithstanding anything to
the contrary in the Stockholders Agreement, in connection with the annual
meeting of the stockholders of the Company that will be held during the 2011
calendar year (the “2011 Annual Meeting”), MCRH and the GGC Funds agree that (i)
David C. Dominik (“Dominik”) shall be nominated for election to Class I (i.e.,
the Board class with a term expiring at the third succeeding annual meeting of
stockholders following the 2011 Annual Meeting) of the Board, and (ii) the
Nominee shall promptly hereafter be appointed to the Board as a director to
serve in Class II (i.e., the Board class with a term expiring at the first
succeeding annual meeting of stockholders following the 2011 Annual Meeting (the
“Olshansky Term”) of the Board .

 

--------------------------------------------------------------------------------

 

(b)The Company, MCRH, the GGC Funds and the Nominee agree that, notwithstanding
anything to the contrary in the Stockholders Agreement, in the event that the
number of shares that GGC owns is less than 12,700,000 (a “Trigger Event”), then
the Nominee shall promptly offer his resignation and shall be deemed to have
offered his resignation as a director of the Company without any further action
by the Nominee, at which time a majority of the Board may determine whether to
accept or reject such resignation.
 
(c)The Company, MCRH, the GGC Funds and the Nominee each agree to take all
actions required to cause the resignation of Olshansky in accordance with
Section 1(b) hereof (including, in the case of Olshansky, delivering to the
Company on the date hereof an executed, but undated, form of the Resignation
Letter attached hereto as Exhibit A, the “Resignation Letter”.
 
(d)If the Board seat held by Olshansky shall become vacant because of his death,
disability, disqualification, resignation (whether pursuant to Section 1(b)
hereof or otherwise) or removal, MCRH and the GGC Funds agree that they shall
not exercise any right, even if such right otherwise would exist under the
Stockholders Agreement, to nominate a successor to Olshansky to serve out the
remainder of the Olshansky Term, unless otherwise permitted by a majority of the
Board. MCRH and the GGC Funds further agree that Dominik, upon his nomination
and election to the Board, shall qualify as one of the GGC Appointees, as that
term is described and defined in Section 1(a)(ii) of the Stockholders Agreement.
 
2.    Company Obligations. The Company agrees to use its commercially reasonable
efforts to assure that (i) each of Dominik and the Nominee is included in the
Board's slate of nominees for election to the Board by the stockholders for the
2011 Annual Meeting, and (ii) each of Dominik and the Nominee is included in the
proxy statement for the 2011 Annual Meeting prepared by management of the
Company in connection with soliciting proxies the election of members of the
Board at the 2011 Annual Meeting, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of the Company or the Board with respect to the election of members of the Board
in lieu of the 2011 Annual Meeting.
 
3.    Approval of Compensation for Chief Executive Officer and Directors. All
decisions and/or resolutions regarding compensation of the Chief Executive
Officer or any director (including in his or her capacity as a member of any
committee of the Board, chairman of the Board or a member of any subcommittee)
shall be not be made or adopted without the affirmative vote of a majority of
the Board, as then constituted.    
 
4.    Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
 
5.     Benefit of Parties. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns. Except as otherwise expressly provided herein, nothing herein
contained shall confer or is intended to confer on any third party or entity
that is not a party to this Agreement any rights under this Agreement.
 
 

 

--------------------------------------------------------------------------------

 

6.    Headings. Headings are for ease of reference only and shall not form a
part of this Agreement.
 
7.    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.
 
8.    Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought against any of the parties in any federal court located
in the State of Delaware or any Delaware state court, and each of the parties
hereby consents to the exclusive jurisdiction of such court (and of the
appropriate appellate courts) in any such suit, action or proceeding and waives
any objection to venue laid therein. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, the
parties agree that service of process upon such party at the address referred to
in Section 15, together with written notice of such service to such party, shall
be deemed effective service of process upon such party.
 
9.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
10.    Entire Agreement. This Agreement, the Stockholders Agreement and any
other writing signed by authorized representatives of each of the parties after
the date hereof that specifically references this Agreement or the Stockholders
Agreement, constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings and
negotiations, both written and oral between the parties with respect to the
subject matter hereof. The parties hereto acknowledge and agree that this
Agreement is a supplement to the Stockholders Agreement, nothing herein shall be
deemed to amend or modify the rights and obligations of any of the Company, MCRH
and GGC under the Stockholders Agreement, and all of the provisions thereunder
remain in full force and effect without modification or amendment hereby.
 
11.    Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts, each of which shall be deemed an original. This Agreement shall
become effective when each party shall have received a counterpart hereof signed
by each of the other parties. An executed copy or counterpart hereof delivered
by facsimile shall be deemed an original instrument.
 
12.    Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
 
13.    Further Assurances. The parties hereto shall execute and deliver such
further instruments and do such further acts and things as may be required to
carry out the intent and purpose of this Agreement.
 
14.    Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any federal or state court
located in the State of Delaware, in addition to any other remedy to which they
are entitled at law or in equity.
 
15.    Notices. All notices, requests and other communications to any party or
to the Company shall

 

--------------------------------------------------------------------------------

 

be in writing (including telecopy or similar writing) and shall be given,
 
If to the Company:
 
Express, Inc.
One Express Drive
Columbus, OH 43230
Attention: Chief Executive Officer
Facsimile: (614) 474-7827
 
With a copy to (which shall not constitute notice):
 
Potter Anderson & Corroon LLP
Hercules Plaza, 6th Floor
1313 N. Market Street
Wilmington, DE 19801
Attention: Mark A. Morton
Facsimile: (302) 778-6078
 
If to MHRC, the GGC Funds or the Nominee:
 
c/o Golden Gate Private Equity, Inc.
One Embarcadero Center, 39th Floor
San Francisco, CA 94111
Attention: David Dominik
Facsimile: (415) 983-2701
 
With a copy to (which shall not constitute notice):
 
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Stephen Oetgen
Facsimile: (415) 439-1314
 
or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company. Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 15 during regular
business hours.
 
16.    Enforcement. The parties hereto covenant and agree that the disinterested
members of the Board have the right to enforce, waive or take any other action
with respect to this Agreement on behalf of the Company.
 
 
* * * * *
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
 
EXPRESS, INC.
 
By: /s/ Matthew C. Moellering
Name: Matthew C. Moellering
Title: Executive Vice President, Chief Administrative Officer, Chief Financial
Officer, Treasurer and Secretary
 
MULTI-CHANNEL RETAIL HOLDINGS LLC - SERIES G
 
By: /s/ David Dominik
Name: David Dominik
Title: Manager
 
GOLDEN GATE CAPITAL INVESTMENT FUND II, L.P.
By: Golden Gate Capital Management II, L.L.C
Its: General Partner
 
By: /s/ David Dominik
Name: David Dominik
Title: Principal Managing Director
 
 
GOLDEN GATE CAPITAL INVESTMENT FUND II-A, L.P.
By: Golden Gate Capital Management II, L.L.C
Its: General Partner
 
By: /s/ David Dominik
Name: David Dominik
Title: Principal Managing Director
 
 
GOLDEN GATE CAPITAL INVESTMENT ANNEX FUND II, L.P.
By: Golden Gate Capital Management II, L.L.C
Its: General Partner
 
By: /s/ David Dominik
Name: David Dominik
Title: Principal Managing Director
 
JOSHUA OLSHANSKY
/s/ Joshua Olshansky
 
 

 

--------------------------------------------------------------------------------

 

Exhibit A
 
OFFER OF RESIGNATION
 
I, Joshua Olshansky, do hereby:
1.Tender resignation as a member of the Board of Directors of Express, Inc., a
Delaware corporation (the “Company”), effective as of the date when the number
of Express, Inc. shares owned by GGC is less than 12,700,000 (which date will be
written below);
2.Make, constitute and appoint each and every officer of the Company as my true
and lawful attorney in fact, with full power and authority to enter such date
below, as I could do if personally present; and
3.Authorize the Company to accept this resignation as of the date identified
below.
 
/s/ Joshua Olshansky
Joshua Olshansky
 
 
 
Date: ______ __, 201_
 

 